Exhibit 10.40

SEVENTH AMENDMENT TO CREDIT AGREEMENT

This SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of
July 1, 2015, by and between DONEGAL GROUP INC. a Delaware corporation (the
“Borrower”) and MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking
corporation (the “Bank”); Witnesseth:

On June 21, 2010, the Borrower and the Bank executed and delivered that certain
Credit Agreement (the “Original Credit Agreement”). The Original Credit
Agreement was amended pursuant to a First Amendment to Credit Agreement (the
“First Amendment”) dated October 12, 2010, by and between the Borrower and the
Bank. The Original Credit Agreement was amended pursuant to a Second Amendment
to Credit Agreement (the “Second Amendment”) dated June 1, 2011, by and between
the Borrower and the Bank. The Original Credit Agreement was amended pursuant to
a Third Amendment to Credit Agreement (the “Third Amendment”) dated June 1,
2012, by and between the Borrower and the Bank. The Original Credit Agreement
was amended pursuant to a Fourth Amendment to Credit Agreement (the “Fourth
Amendment”) dated December 5, 2012, by and between the Borrower and the Bank.
The Original Credit Agreement was amended pursuant to a Fifth Amendment to
Credit Agreement (the “Fifth Amendment”) dated June 1, 2013, by and between the
Borrower and the Bank. The Original Credit Agreement was amended pursuant to a
Sixth Amendment to Credit Agreement (the “Sixth Amendment”) dated June 1, 2014,
by and between the Borrower and the Bank. The Original Credit Agreement as
amended pursuant to the First Amendment, the Second Amendment, the Third
Amendment, the Fourth Amendment, the Fifth Amendment and the Sixth Amendment is
hereinafter called the “Credit Agreement.” The Borrower and the Bank have agreed
to amend certain provisions of the Credit Agreement subject to and in accordance
with this Amendment.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, the Bank and the Borrower agree as follows:

1. Recitals. The Bank and the Borrower acknowledge that the above recitals to
this Amendment are true and correct, and agree that the same are incorporated by
reference into the body of this Amendment. Unless otherwise specifically defined
herein, all terms defined by the provisions of the Credit Agreement shall have
the same meanings ascribed to such terms by the provisions of the Credit
Agreement when used herein.

2. Amendments to Credit Agreement.

2.1. The Credit Agreement is hereby amended by deleting the definition of the
term “Credit Expiration Date” appearing in Article 1 of the Credit Agreement in
its entirety and by substituting the following in lieu thereof:

““Credit Expiration Date” means July, 31, 2018.”

2.2. The Credit Agreement is hereby amended by deleting first sentence appearing
in Section 2.5 of the Credit Agreement in its entirety and by substituting the
following in lieu thereof:



--------------------------------------------------------------------------------

“During the period from the date hereof until June 30, 2015, the Borrower shall
pay to the Bank an availability fee in the amount of .2% per annum of the Credit
Amount. During the period from July 1, 2015, until the earlier of the Credit
Expiration Date or the date on which the Credit Facility is terminated pursuant
to the provisions of Section 8.1. hereof, the Borrower shall pay to the Bank an
availability fee in the amount of .25% per annum of the Credit Amount.”

3. Representations and Warranties. The Borrower represents and warrants to the
Bank that each and all of the representations and warranties of the Borrower in
the Credit Agreement and the other Financing Documents are true and correct on
the date hereof as if the same were made on the date hereof.

4. Amendment Fee. In consideration for the Bank agreeing to make the amendments
set forth herein, the Borrower agrees to pay to the Bank an amendment fee in the
amount of $5,000.00. Such fee shall be due upon the Borrower’s execution and
delivery of this Amendment.

5. Amendment Only. This Amendment is only an agreement amending certain
provisions of the Credit Agreement. All of the provisions of the Credit
Agreement are incorporated herein by reference and shall continue in full force
and effect as amended by this Amendment. The Borrower hereby ratifies and
confirms all of its obligations, liabilities and indebtedness under the
provisions of the Credit Agreement as amended by this Amendment. The Bank and
the Borrower agree it is their intention that nothing herein shall be construed
to extinguish, release or discharge or constitute, create or effect a novation
of, or an agreement to extinguish, any of the obligations, indebtedness and
liabilities of the Borrower or any other party under the provisions of the
Credit Agreement or under any of the other Financing Documents.

6. Applicable Law, Etc. This Amendment shall be governed by the laws of the
Commonwealth of Pennsylvania and shall be binding upon and inure to the benefit
of the Bank and the Borrower and their respective successors and assigns.

 

2



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SEVENTH AMENDMENT TO CREDIT AGREEMENT

IN WITNESS WHEREOF, the Borrower and the Bank have executed this Amendment under
their respective seals, the day and year first written above.

 

WITNESS/ATTEST:     DONEGAL GROUP INC.  

/s/ Jeffrey D. Miller

    By:  

/s/ Donald H. Nikolaus

  (Seal) Jeffrey D. Miller       Donald H. Nikolaus   Executive Vice President
and Chief Financial Officer       President   WITNESS:     MANUFACTURERS AND
TRADERS TRUST COMPANY

/s/ Sarah Feagles

    By:  

/s/ Kellie M. Matthews

  (Seal) Sarah Feagles       Kellie M. Matthews, Administrative Vice President  

COMMONWEALTH OF PENNSYLVANIA, COUNTY OF Lancaster

On the 19th day of June, in the year 2015, before me, the undersigned, a Notary
Public in and for said Commonwealth, personally appeared Donald H. Nikolaus,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

My Commission Expires:    

/s/ Sheri O. Smith

    Notary Public

COMMONWEALTH OF PENNSYLVANIA, COUNTY OF York

On the 1st day of July, in the year 2015, before me, the undersigned, a Notary
Public in and for said Commonwealth, personally appeared Kellie M. Matthews,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

My Commission Expires:    

/s/ Coteelia Reed

    Notary Public

 

3